Citation Nr: 0308965	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  01-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for a stomach ulcer or 
other gastrointestinal disability.

3.	Entitlement to service connection for a fungus infection 
of the feet and hands.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing on April 22, 2002.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The January 2001 rating decision, the February 2001 Statement 
of the Case (SOC), and the April 2001 Supplemental Statements 
of the Case (SSOCs), advised the veteran of the laws and 
regulations pertaining to his claim for service connection 
for hearing loss, a stomach disability, and a fungus 
infection.  These documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial.  The veteran was specifically informed that service 
connection was being denied because the evidence did not show 
the disabilities, or link any disabilities to service.  The 
SOC and SSOCs made it clear to the veteran that in order to 
prevail on his service connection claim, he needed to present 
medical evidence that he suffered from these disabilities and 
that they were linked to service.  The RO sent letters to the 
veteran dated in March 2001 and May 2001 that informed him of 
the provisions of the VCAA and informed him what action he 
needed to take and what action the RO would take on his 
claim.  Specifically he was told that he needed to submit 
evidence showing that he had disabilities that are related to 
service.  The RO obtained the veteran's service medical 
records, VA outpatient treatment records, and records from 
Habersham County Medical Center.  The veteran, however, was 
not provided a VA examination for any of his claimed 
disabilities.  A medical examination is required "when such 
an examination or opinion is necessary to make a decision on 
the claim".  38 U.S.C.A. § 5103A(d) (West 2002).  

The veteran's claims for service connection for hearing loss, 
a stomach disability, and a fungus infection require VA 
examinations.  The Court has held that the "fulfillment of 
the statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  The record does not 
indicate whether or not the veteran suffers from the claimed 
disabilities, and if he does, whether or not they are linked 
to service.  The veteran should be afforded VA examinations 
to determine the nature and etiology of any hearing loss, 
stomach disability, and fungus infection, and to determine 
the relationship between any such conditions and the 
veteran's service.

Accordingly, this case is REMANDED for the following:

1.	Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded 
the following examination: an audiologic 
examination to determine the nature and etiology 
of any hearing loss that is present.  Send the 
claims folder to the examiner for review.  If 
there is hearing loss found, the examiner is 
requested to offer an opinion as to whether it 
is more likely, less likely, or as likely as not 
that any current hearing loss is related to 
service taking into account the nature of the 
veteran's service, and the length of time that 
has passed since service.  The examiner is 
requested to offer an complete rationale for any 
opinion provided.

2.	Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded 
the following examination: an examination to 
determine the nature and etiology of any stomach 
ulcers or other stomach disability.  The 
examiner is requested to review the claims 
folder including the records from Habersham 
County Medical Center, and the VA outpatient 
treatment notes.  When performing the 
examination, all necessary tests should be 
conducted, including X-rays or MRI testing, if 
indicated.  If a stomach disability is 
diagnosed, the examiner is requested to offer an 
opinion as to whether it is more likely, less 
likely, or as likely as not that any stomach 
ulcers or other stomach disability is related to 
service.  When offering this opinion the 
examiner should review the service medical 
records including the separation examination 
that does not indicate any stomach disability.  
The examiner should offer a complete rationale 
for any opinion provided.
3.	Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded 
the following examination: an examination to 
determine the nature and etiology of any fungus 
infection of the hands and feet that is present.  
Send the claims folder to the examiner for 
review.  If there is a fungus infection found, 
or residuals of a fungus infection, the examiner 
is requested to offer an opinion as to whether 
it is more likely, less likely, or as likely as 
not that any current fungus infection, or 
residuals thereof, is related to service taking 
into account the nature of the veteran's 
service, and the length of time that has passed 
since service.  The examiner is requested to 
offer an complete rationale for any opinion 
provided.

4.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a) (2002)

5.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




